SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

374
CA 15-01179
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


MICHAEL C. TERRANOVA, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

PATRICIA TERRANOVA, DEFENDANT-APPELLANT.


VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

COHEN & LOMBARDO, P.C., BUFFALO (ANDRES D. ORTIZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 14, 2014 in a divorce action. The
order determined that each party is responsible for his or her own
counsel fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: As part of the settlement by stipulation of this
matrimonial action, the parties agreed to waive a hearing and to
submit their counsel fee applications on a quantum meruit basis.
Supreme Court denied both applications, and defendant appeals. We
affirm.

     “The award of reasonable counsel fees is a matter within the
sound discretion of the trial court” (Decker v Decker, 91 AD3d 1291,
1291 [internal quotation marks omitted]; see Dellafiora v Dellafiora,
54 AD3d 715, 716). “[S]uch awards are intended ‘to redress the
economic disparity between the monied spouse and the non-monied
spouse’ ” (Decker, 91 AD3d at 1291, quoting O’Shea v O’Shea, 93 NY2d
187, 190). “In exercising its discretion to award such fees, a court
may consider all of the circumstances of a given case, including the
financial circumstances of both parties, the relative merit of the
parties’ positions . . . , the existence of any dilatory or
obstructionist conduct . . . , and the time, effort and skill required
of counsel” (Decker, 91 AD3d at 1291 [internal quotation marks
omitted]; see Blake v Blake [appeal No. 1], 83 AD3d 1509, 1509).

     We conclude that the court providently exercised its discretion
in declining to award counsel fees to defendant. The court determined
that “both parties were dilatory in the prosecution and ultimate
resolution of this matter, and each incurred fees unnecessarily” and,
                                 -2-                          374
                                                        CA 15-01179

therefore, found the parties to be equally at fault. “In that regard,
we afford great deference to the trial court, which presided over the
case from its inception and is more familiar with the parties’
positions during settlement negotiations” (Decker, 91 AD3d at 1292).
“We therefore cannot agree with defendant that the record clearly
establishes that plaintiff is more at fault for engaging in
obstructionist tactics that led to increased counsel fees” (id.).




Entered:   April 29, 2016                      Frances E. Cafarell
                                               Clerk of the Court